Case 7:19-cv-03810-CS Document 19-1 Filed 02/11/20 Page 2 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PROPERTY AND CASUALTY INSURANCE
COMPANY OF HARTFORD, and

SENTINEL INSURANCE COMPANY, LTD., :
: Civil Action No: 19-cy-3810

Plaintiffs, :
: STIPULATED FINAL JUDGMENT

-against ~ : AND ORDER
TRINITY ASSOCIATES, LLC,
OSSINING T.B. FLATS, LLC,
JOHN B. SARACENO, and
JOHN V, SARACENO,

Defendants.

Plaintiffs Property and Casualty Insurance Company of Hartford and Sentinel
Insurance Company, Ltd. (collectively, “Hartford”) commenced this action on April 29, 2019, by
filing the Complaint herein against defendants Trinity Associates, LLC (“Trinity”), Ossining
T.B. Flats, LLC (“Ossining”), John B, Saraceno, and John V. Saraceno (collectively,
“Defendants”).! Defendants executed a Waiver of Service. The Parties, represented by the
attorneys whose names appear hereafter, have agreed to settlement of this action without
adjudication of any issue of fact or law.

THEREFORE, on the joint motion of Hartford and Defendants, it is hereby
Ordered, Adjudged and Decreed as follows:

FINDINGS
1, This Court has jurisdiction based on diversity of citizenship, pursuant to 28

U.S.C, § 1332, because Plaintiff and Defendants do not share common state citizenship and the

amount in controversy exceeds $75,000, exclusive of costs and interest.

 

Plaintiffs and Defendants are collectively referred to herein as “Parties,”

 
Case 7:19-cv-03810-CS Document 19-1 Filed 02/11/20 Page 3 of 6

2. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 (a) and (c), insofar as Defendants are citizens of New York and residents of Westchester

County.

3, The Complaint states a claim upon which relief may be granted against
Defendants. Hartford’s First Cause of Action sought rescission of the Hartford Policies.
Hartford’s Second Cause of Action sought declaratory judgment pursuant to 28 U.S.C. § 2201.
Hartford’s Third Cause of Action sought equitable reimbursement, indemnity and/or

recoupment.

4, Hartford has sought a judgment declaring that Hartford has no duty to defend or
indemnify Defendants in connection with an underlying lawsuit captioned Mariah Hagan vy.
John B, Saraceno, et al., index No. 68070/2017 (N.Y. Sup. Ct, Westchester Co,) (the “Hagan

Action”).

5, In addition, Hartford has sought an order granting rescission of the following

liability surance policies that were issued to Trinity or Ossining for the periods indicated:

. 16 SBA RV8816 (9/3/06-9/3/07);
. 16 SBA RV8816 (9/3/07-9/3/08);
. 16 SBA RV8816 (9/3/08-9/3/09);
° 16 SBA RV8816 (9/3/09-9/3/10);
. 16 SBA RV8816 (9/3/10-9/3/11);
. 16 SBA RV8816 (9/3/11-9/3/12);
° 16 SBA RV8816 (9/3/12-9/3/13);
° 16 SBA RV8816 (9/3/13-9/3/14);
° 16 SBA RV8816 (9/3/14-9/3/15);
° 16 SBA RV8816 (9/3/15-9/3/16);
6 16 SBA RVB816 (9/3/16-9/3/17);
6 16 SBA RV8BI16 (9/3/17-9/3/18);

bo

 
Case 7:19-cv-03810-CS Document 19-1 Filed 02/11/20 Page 4 of 6

. 16 SBA RV8816 (9/3/18-9/20/18),

* 16 SBA PP5396 (1/3 1/14-1/3 1/15);

° 16 SBA PP5396 (1/31/15-1/31/16); and

* 16 SBA PP5396 (1/3 1/16-1/16/17),

These policies are collectively referred to as the “Hartford Policies.” The Parties acknowledge
and agree that the foregoing Hartford Policies do not provide Workers’ Compensation coverage.

6. The Parties have agreed to resolve all causes of action and claims asserted in this
lawsuit in return for Hartford’s payment of $20,058.65 (the “Settlement Sum”). The Settlement
Sum represents the premiums paid by Defendants to purchase the Hartford Policies. Defendants
have agreed that in exchange for the Settlement Sum, to entry of final judgment ordering the
Hartford Policies rescinded and void ab initio.

7. Upon entry of this Stipulated Judgment and Order (“Order”), Defendants have
also agreed to waive and abandon all claims against Hartford and each of their past, present and
future employees, agents, representatives, parent, subsidiary and affiliated corporations, joint
venturers, predecessors, successors, and assigns with respect to the Hartford Policies, and to
withdraw any tender of claims seeking coverage under the Hartford Policies for the Hagan
Action and/or any other claims or actions, known or unknown.

8, The Parties agree to the entry of this Order, without adjudication of any issue of
fact or law, to settle and resolve all matters in dispute.

9, The Parties have entered into this Order freely and for the purposes of settling this
case and pennitting entry of final judgment, and acknowledge that they have read. the provisions
of this Order and are. prepared to abide by them, |

10. = The Parties hereby waive all rights to appeal or otherwise challenge or contest the

validity of this Order.

 
Case 7:19-cv-03810-CS Document 19-1 Filed 02/11/20 Page 5 of 6

ORDER

IT IS HEREBY ORDERED that judgment is entered in Plaintiffs’ favor
granting rescission of the Hartford Policies and declaring that the Hartford Policies are void ab
initio;

IT IS FURTHER ORDERED that judgment is entered in Plaintiffs favor
declaring that Hartford has no obligation to defend or indemnify Trinity, Ossining and/or any
other insureds thereunder in cormection with the Hagan Action;

IT 1S FURTHER ORDERED that Hartford shall make payment of the
Settlement Sum of $20,058.65 to Defendants within thirty (30) days after entry of this Order;

IT IS FURTHER ORDERED that nothing contained in this Order shall be
deemed to affect any Workers’ Compensation coverage afforded to Defendants;

IT IS FORTHER ORDERED that the Parties agree to bear their own costs and
attorney’s fees incurred in connection with this lawsuit;

IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this
matter for the purpose of enabling the Parties to apply to the Court at any time for such further
orders and directives as may be necessary or appropriate for the interpretation or modification of

this Order, or for the enforcement of compliance therewith.

 
Case 7:19-cv-03810-CS Document 19-1 Filed 02/11/20 Page 6 of 6

Dated: February ||, 2020 Stipulated and Agreed to:
MENZ BONNER KOMAR & PISCIONERE & NEMAROW, P.C,
KOENIGSBERG LLP e ef

 

 

 

— ~ ) ee * . Z }
By: SS aan Ke 4
6

Michael S$. Komar ny Piscionere
One North Lexington Avenue, Suite 1550 363 Boston Post Road
White Plains, New York 10601 Rye, New York
(914) 949-0222 (914) 835-6900

Attorneys for Plaintiff Property and Casualty Attorneys for Defendants Trinity

Insurance Company of Hartford and Sentinel Associates, LLC, Ossining T.B. Flats,

Insurance Company, Lid, ELC, John B. Saraceno, and John V.
Saraceno

SO ORDERED this _/ [ day of Febery , 2020.
HONORABLE @ATHY SEIBEL
UNITED STATES DISTRICT JUDGE

Ne Clk shrelR close he Cane -
